DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 8-15 in the reply filed on February 24, 2022 is acknowledged.  The traversal is on the ground(s) that amended claims in Groups I through IV comprise the common technical feature of an engineered curcumin nanoparticle comprising at least one curcumin carbon quantum dot, which Yang does not teach.  This is not found persuasive.  While the amended claims of February 24, 2022 now recite that common technical feature, Kawasaki (JP 2018035035 A) teaches the same.  Kawasaki teaches carbon quantum dot produced by heating a solution of a polyphenol and an amine compound (title; abstract; page 2 fourth-sixth paras., page 3 last para.-page 4 sixth para.).  Suitable polyphenols specifically include curcumin (page 2 fourth para., page 3 third para.).  The carbon quantum dots preferably comprise a hydroxy group on the surface, and are preferably 1-30 nm (page 4 fifth-sixth paras.). Kawasaki does not disclose a working example of a carbon quantum dot made specifically with curcumin.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare such curcumin nanoparticle comprising a curcumin carbon quantum dot as recited in the instant claims. The skilled person would have been taught to do so because Kawasaki expressly teaches curcumin as a suitable polyphenol to use. 

The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 24, 2022.

Drawings
The replacement drawings received on 12/18/2019 are acknowledged.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (Chun, S., et al., The ethanopharmacological aspect of carbon nanodots in turmeric smoke, Sci. Rep. 6 (2016) 35586-35597)).
Chun refers to the burning of turmeric root and inhaling smoke to relieve discomfort of chronic colds or cough and sinusitis (pp.2, 9).  Chun prepared carbon nanodots or carbon quantum dot by burning turmeric, i.e., curcuma longa, rhizomes (title; abstract; p.2 Sample Preparation).  The shapes are spherical and 5-10 nm, e.g., 5 nm, predominated (p.4   Characterization of the Turmeric smudges; Fig. 2 and accompanying text).  While not perfect “sphere”, Applicant’s Figure 1 also shows similarly non-perfect sphere, i.e., spherical, shapes.  Therefore Chun’s particles are also considered “uniform” and “sphere”.  Chun notes “antibacterial activity of turmeric is owing to the presence of Curcumin or diferuloylmethane (1,7-bis(4-hydroxy-3-methoxyphenyl)-.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2018035035 A; all citations to “page ” is to the English machine translation (attached)).
Kawasaki teaches carbon quantum dot produced by heating a solution of a polyphenol and an amine compound (title; abstract; page 2 fourth-sixth paras., page 3 last para.-page 4 sixth para.).  Suitable polyphenols specifically include curcumin (page 2 fourth para., page 3 third para.).  The carbon quantum dots preferably comprise a hydroxy group on the surface, and are preferably 1-30 nm (page 4 fifth-sixth paras.). The obtained turmeric carbon quantum dot is “engineered” curcumin nanoparticle.
Kawasaki does not disclose a working example of a carbon quantum dot made specifically with curcumin.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare such curcumin nanoparticle comprising a curcumin carbon quantum dot as recited in the instant claims. The skilled person would have been taught to do so because Kawasaki expressly teaches curcumin as a suitable polyphenol to use. 
Regarding claim 11, the carbon quantum dots preferably comprise a hydroxy group on the surface, and are preferably 1-30 nm (page 4 fifth-sixth paras.).  This ranges includes that recited in claims 11 and 15.  One of ordinary skill in the art at the time of the invention would have recognized the diameter as a result-effective variable that affects the carbon dot’s physical and chemical properties.  For result-effective variables, in the case where claimed ranges .  

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (Chun, S., et al., The ethanopharmacological aspect of carbon nanodots in turmeric smoke, Sci. Rep. 6 (2016) 35586-35597)) in view of Kazufumi (Kazufumi et al., Curcumin Prevents Replication of Respiratory Syncytial Virus and the Epithelial Responses to it in Human Nasal Epithelial Cells, PLOS ONE, September 18, 2013, pages 1-14, Vol. 8, Issue 9, e70225; 12/18/2019 IDS ).
Regarding claims 12-15, Chun does not specifically disclose an antiviral composition having an “effective amount of” an engineered curcumin nanoparticle; however Chun notes the antibacterial and anticancer efficacy of turmeric smudge comprising turmeric carbon nanodots.
Kazufumi teaches that curcumin prevents replication of respiratory syncytial virus.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun and Kazufumi        and prepare a composition, e.g., inhalable smoke of turmeric root, having an effective amount of the curcumin nanodot as recited in the instant claims. The skilled person would have been taught/suggested/motivated to do so because both Chun and Kazufumi are drawn to using curcumin for human respiratory ailment, Chun teaches that curcumin smoke is effective against bacteria and has been used to treat discomfort from chronic cold, coughs, and sinusitis, and Kazufumi teaches that curcumin is effective against respiratory syncytial virus.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615